Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of the 22nd day of
February, 2006 (the “Effective Date”), is by and between SPIRIT
AEROSYSTMES, INC., a Delaware coiporation (the “Company”), and SAMANTHA MARNICK
(“Employee”).

 

Recitals

 

WHEREAS, the Company is engaged in the manufacture, fabrication, maintenance,
repair, overhaul, and modification of aircraft and aircraft components and
markets and sells its services and products to its customers throughout the
world (the “Business”); and

 

WHEREAS, the Company desires to hire Employee as its Director Communications and
Employee Engagement and to perform such other services as the Company may
direct; and

 

WHEREAS, in the course of performing her duties for the Company, Employee is
likely to gain certain confidential and proprietary information belonging to the
Company, develop relationships that are vital to the Company’s goodwill, and
acquire other important benefits to which the Company has a protectable
interest;

 

WHEREAS, the Company has agreed to hire Employee and Employee has agreed to
accept such employment by the Company upon the terms, conditions, and
restrictions contained in this Agreement.

 

Agreement

 

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and covenants hereinafter, the parties hereto agree as follows:

 

Section 1.                                           Employment. In reliance on
the representations and warranties made herein, the Company hereby hires
Employee to be its Director Communications and Employee Engagement, and to
perform such duties and services in and about the business of the Company as may
from time to time be assigned to Employee. The job title and duties referred to
in the preceding sentence may be changed by the Company in the Company’s sole
discretion at any time. Employee shall devote Employee’s full time to this
employment,.

 

Section 2.                                           Performance. Employee shall
use Employee’s best efforts and skill to faithfully enhance and promote the
welfare and best interests of the Company. The Employee shall strictly obey all
rules and regulations of the Company, follow all laws and regulations of
appropriate government authorities, and be governed by reasonable decisions and
instructions of the Company as are consistent with job duties as described
above.

 

Section 3.                                           Executive Incentive Plan.
Upon entering into this Agreement, Employee shall invest not more than $50,000
in cash in exchange for shares of the Company’s parent’s common stock, which
investment will be matched by the Company on a 4 to 1 basis by a grant of
restricted shares, subject to and in accordance with the terms and conditions of
the Company’s

 

1

--------------------------------------------------------------------------------


 

Executive Incentive Plan (“EIP”). Such investment shall be made by the Company
applying not more than $50,000 from the Sign-on-Bonus (as specified in
Section 4(b) below). In connection with the foregoing and as a condition to the
purchase of such shares, Employee agrees to execute such documents and take such
other action as may reasonably be required by Company or the Company’s parent,
including, but not limited to, executing a subscription agreement in a form
satisfactory to the Company’s parent and executing a counterpart to the Investor
Stockholders Agreement, dated as of June 16, 2005, by and between the Company’s
parent and the stockholders of the Company’s parent.

 

Section 4.                                           Compensation. Except as
otherwise provided for herein, for all services to be performed by the Employee
in any capacity hereunder, including without limitation any services as an
officer, director, member of any committee, or any other duties assigned him,
throughout the Employment Period the Company shall pay or provide Employee with
the following, and Employee shall accept the same, as compensation for the
performance of his undertakings and the services to be rendered by him:

 

(a)                                           Base Salary. Initially, Employee
will be entitled to an annual salary of One Hundred Ninety Thousand Dollars
($190,000) (the “Base Salary”), which shall be paid in accordance with the
Company’s policies and procedures. The Base Salary may not be reduced for any
reason during the first two years of Employee’s employment with the Company
unless the salaries of other comparable level executives with the Company are
also reduced. Thereafter, the Employee’s base salary may be changed at annual
intervals, based on Employee’s and Company’s performance, which may include,
without limitation, participation in a period salary evaluation program on the
same basis as other employees of the Company of similar position.

 

(b)                                           Sign on Bonus. On the Effective
Date, the Company shall pay to Employee (or, as applicable, apply to the benefit
of Employee as specified herein) an advance payment of (i) One Hundred Thousand
Dollars ($100,000), and (ii) an amount equal to all taxes associated with
Employee’s receipt of the foregoing payment so that after payment of all such
taxes by Employee, Employee shall have the total amount of the foregoing
payment; which advance payment shall be forgiven if Employee shall remain
employed with the Company for a period of not less than one (1) year after the
Effective Date. This advance payment shall also be forgiven if Employee is
terminated without cause during the first year of this Agreement. Upon
termination for cause within the first year of Employee’s employment with the
Company, the Company may deduct from Employee’s paycheck(s) or other amounts
owed Employee such advance payment (or any other advances previously made to
Employee). To the extent that such deductions are insufficient to fully
reimburse the Company, Employee shall be liable to the Company for the balance
of the advances previously received.

 

(c)                                            Annual Incentive Compensation.
Employee shall be provided target incentive compensation (either in cash,
phantom stock, or Common Stock of the Company’s parent, as specified by the
administrative committee of the Company’s Short-Term Incentive Plan (“STIP”))
pursuant to the terms and conditions of the STIP. Employee shall be treated as
qualified to participate in the STIP during his first year of employment, even
though he will not have been employed for an entire year at the time of such
calculation and payment. The first year incentives shall include sixty percent
(60%) of Base Salary in cash, stock, or phantom stock

 

2

--------------------------------------------------------------------------------


 

if target incentives are reached or exceeded (without reduction for partial
periods), but if the target incentives are not reached, Employee shall only be
entitled to a target incentive compensation (if any) otherwise provided by
Company policy.

 

(d)                                           Deferred Compensation Plan. From
and after the Effective Date, Employee shall eligible to participate in the
Mid-Western Aircraft Systems Holding, Inc. Deferred Compensation Plan (“DCP”)
pursuant to the terms and conditions of the DCP.

 

(e)                                            Relocation Expenses. The Company
will reimburse Employee’s reasonable expenses under the Company’s Relocation
Procedure, Tier II for (1) moving Employee and Employee’s family and tangible
personal property to Wichita, Kansas, and (2) reasonable temporary housing
expenses in Wichita, Kansas for a period not to exceed December 31, 2006.

 

(f)                                             Other Benefit Plans. Employee
shall also participate in the Company’s other employee benefit plans, policies,
practices, and arrangements as the same may be offered to Employee from time to
time, including without limitation any defined benefit retirement plan, excess
or supplementary plan, profit sharing plan, savings plan, health and dental
plan, disability plan, survivor income and life insurance plan, executive
financial planning program, other arrangement, or any successors thereto, the
STIP, the EIP, the DCP, and such other benefit plans (collectively hereinafter
referred to as the “Benefit Plans”). The Employee’s entitlement to any other
compensation or benefits shall be determined in accordance with the terms and
conditions of the Benefit Plans and other applicable programs, practices, and
arrangements then in effect.

 

(g)                                            Vacation. An amount of paid
vacation to which an employee with fifteen (15) years of service with the
Company is entitled to receive under the Company’s vacation policy (a minimum of
four weeks), and all paid holidays given by the Company to employees in
Employee’s position, or similar positions.

 

(h)                                           Fringe Benefits. All fringe
benefits and perquisites all in accordance with the Company’s policies as the
same may be amended from time to time.

 

(i)                                               Withholding Taxes. The Company
shall have the right to deduct from all payments made to Employee hereunder any
federal, state, or local taxes required by law to be withheld.

 

(j)                                              Expenses. During Employee’s
employment, the Company shall promptly pay or reimburse Employee for all
reasonable out-of-pocket expenses incurred by Employee in the performance of
duties hereunder in accordance with the Company’s policies and procedures then
in effect.

 

Section 5.                                           Restrictions.

 

(a)                                           Acknowledgements. Employee
acknowledges and agrees that: (1) during the term of Employee’s employment,
because of the nature of Employee’s responsibilities and the resources provided
by the Company, Employee will acquire valuable and confidential skills,
information, trade secrets, and relationships with respect to the Company’s
business practices

 

3

--------------------------------------------------------------------------------


 

and operations; (2) Employee may develop on behalf of the Company a personal
acquaintance and/or relationship with various persons, including, but not
limited to, customers and suppliers, which acquaintances may constitute the
Employee’s only contact with such persons, and, as a consequence of the
foregoing, Employee will occupy a position of trust and confidence with respect
to the Company’s affairs; (3) the Business involves the marketing and sale of
the Company’s products and services to customers throughout the entire world,
that the Company’s competitors, both in the United States and internationally,
consist of both domestic and international businesses, and the services to be
performed by Employee for the Company involve aspects of both the Company’s
domestic and international business; (4) it would be impossible or impractical
for Employee to perform his duties for the Company without access to the
Company’s confidential and proprietary information and contact with persons that
are valuable to the goodwill of the Company. Employee acknowledges that if he
went to work for or otherwise performs services for a third party engaged in a
business substantially similar to the Business, the disclosure by Employee to a
third party of such confidential and proprietary information and/or the
exploitation of such relationships would be inevitable.

 

(b)                                           Reasonableness. In view of the
foregoing and in consideration of the remuneration to be paid to Employee,
Employee agrees that it is reasonable and necessary for the protection of the
goodwill and business of the Company that the Employee make the covenants
contained in this Agreement regarding the conduct of Employee during and
subsequent to Employee’s employment by the Company, and that the Company will
suffer irreparable injury if Employee engages in conduct prohibited by this
Agreement.

 

(c)                                            Non-Compete, (i) During the term
of Employee’s employment by the Company, (ii) if Employee’s employment is
terminated by Employee or by the Company with cause, then for a period of a
period of two (2) years after such termination, or (iii) if Employee’s
employment is terminated by the Company without cause prior to the expiration of
the two (2) years following the Effective Date, then for a period of twelve (12)
month after such termination: neither Employee, nor any other person or entity
with Employee’s assistance, nor any entity in which Employee direcdy or
indirectly has any interest of any kind (without limitation) shall anywhere in
the world, directly or indirectly own, manage, operate, control, be employed by,
solicit sales for, invest in, participate in, advise, consult with, or be
connected with the ownership, management, operation, or control of any business
which is engaged, in whole or in part, in the Business, or any business that is
competitive therewith or any portion thereof, except for the exclusive benefit
of the Company.

 

(d)                                           No Raiding. In addition,
(i) during the term of Employee’s employment by the Company, (ii) if Employee’s
employment is terminated by Employee or by the Company with cause, then for a
period of a period of two (2) years after such termination, or (iii) if
Employee’s employment is terminated by the Company without cause prior to the
expiration of the two (2) years following the Effective Date, then for a period
of twelve (12) month after such termination: neither the Employee nor any person
or entity with his assistance nor any entity which the Employee or any person
with his assistance or any person who he directly or indirectly controls shall,
directly or indirectly, (1) solicit or take any action to induce any employee to
quit or terminate their employment with the Company or the Company’s affiliates,
or (2) employ as an

 

4

--------------------------------------------------------------------------------


 

employee, independent contractor, consultant, or in any other position, any
person who was an employee of the Company or the Company’s affiliates during the
aforementioned period.

 

(e)                                            Confidentiality. Without the
express written consent of the Company, Employee shall not at any time (either
during or after the termination of the term of Employee’s employment) use (other
than for the benefit of the Company) or disclose to any other business entity
proprietary or confidential information concerning the Company, the Company’s
parent’s, or any of their affiliates, or the Company’s, the Company’s parent, or
any of their affiliates’ trade secrets or inventions of which Employee has
gained knowledge during his employment with the Company. This paragraph shall
not apply to any such information that: (1) Employee is required to disclose by
law; (2) has been otherwise disseminated, disclosed, or made available to the
public; (3) was obtained after his employment with the Company ended and from
some source other than the Company, which source was under no obligation of
confidentiality.

 

(f)                                             Effect of Breach. Employee
agrees that a breach of this Section 5 cannot adequately be compensated by money
damages and, therefore, the Company shall be entitled, in addition to any other
right or remedy available to it (including, but not limited to, an action for
damages), to an injunction restraining such breach or a threatened breach and to
specific performance of such provisions, and Employee hereby consents to the
issuance of such injunction and to the ordering of specific performance, without
the requirement of the Company to post a bond or other security.

 

(g)                                            Other Rights Preserved. Nothing
in this Section eliminates or diminishes rights which the Company may have with
respect to the subject matter hereof under other agreements, the governing
statutes, or under provisions of law, equity, or otherwise. Without limiting the
foregoing, this section does not limit any rights the Company may have under any
agreement with Employee regarding trade secrets and confidential information.

 

Section 6.                                           Termination. This Agreement
shall terminate upon the following circumstances:

 

(a)                                           Without Cause. At any time at the
election of either Employee or the Company for any reason or no reason, without
cause, but subject to the provisions of this Agreement. It is expressly
understood that Employee’s employment is strictly “at will.”

 

(b)                                           Cause. At any time at the election
of the Company for Cause. “Cause” for this puipose shall mean (i) Employee
committing a material breach of this Agreement or acts involving moral
turpitude, including fraud, dishonesty, disclosure of confidential information,
or the commission of a felony, or direct and deliberate acts constituting a
material breach of his duty of loyalty to the Company; (ii) Employee willfully
or continuously refusing to perform the material duties reasonably assigned to
him by the Company that are consistent with the provisions of this Agreement and
not resulting from a Disability; or (iii) the inability of Employee to obtain
and maintain appropriate United States security clearances.

 

(c)                                            Disability. Employee’s death or
his being unable to render the services required to be rendered by him during
the Employment Period for a period of one hundred eighty (180) days during any
twelve-month period (“Disability”).

 

5

--------------------------------------------------------------------------------


 

Section 7.                                           Effect of Termination.

 

(a)                                           If Employee’s employment is
terminated (i) by Employee, or (ii) by the Company for Cause, the Company shall
pay Employee’s compensation only through the last day of the Employment Period
(less any amounts the Company may off-set or deduct as specified in this
Agreement), and, except as may otherwise be expressly provided in this Agreement
or in any Benefit Plan, the Company shall have no further obligation to
Employee.

 

(b)                                           If Employee’s employment is
terminated by the Company prior to the expiration of two (2) years following the
Effective Date for any reason other than Cause and for so long as Employee is
not in breach of his continuing obligations under Section 5, the Company shall
(i) continue to pay Employee an amount equal to his Base Salary in effect
immediately prior to the termination of his employment for a period of twelve
(12) months (less any amounts the Company may off-set or deduct as specified in
this Agreement), and (ii) pay the costs of COBRA medical and dental benefits
coverage which are offered to Employee after termination for a period of twelve
(12) months. Except as may otherwise be expressly provided in this Agreement or
in any Benefit Plan, the Company shall have no further obligation to Employee.

 

(c)                                            On termination of employment,
Employee shall deliver all trade secret, confidential information, records,
notes, data, memoranda, and equipment of any nature that are in Employee’s
possession or under his control and that are the property of the Company or
relate to the business of the Company, and Employee shall pay to the Company any
amounts due and owning from Employee to the Company as specified in this
Agreement.

 

(d)                                           The obligations of Section 5
through Section 10 of this Agreement shall survive the expiration or termination
of this Agreement.

 

Section 8.                                           Representations and
Warranties.

 

(a)                                           No Conflicts. Employee represents
and warrants to the Company that Employee is under no duty (whether contractual,
fiduciary, or otherwise) that would prevent, restrict, or limit Employee from
fully performing all duties and services for the Company, and the performance of
such duties and services shall not conflict with any other agreement or
obligation to which Employee is bound.

 

(b)                                           No Hardship. Employee represents
and acknowledges that Employee’s experience and/or abilities are such that
observance of the covenants contained in this Agreement will not cause Employee
any undue hardship nor will they unreasonably interfere with Employee’s ability
to earn a livelihood.

 

Section 9.                                           Alternative Dispute
Resolution.

 

(a)                                           Mediation. Employee and the
Company agree to submit, prior to arbitration, all unsettled claims, disputes,
controversies, and other matters in question between them arising out of or
relating to this Agreement (including but not limited to any claim that the
Agreement or

 

6

--------------------------------------------------------------------------------


 

any of its provisions is invalid, illegal, or otherwise voidable or void) or the
dealings or relationship between Employee and the Company (“Disputes”) to
mediation in Wichita, Kansas and in accordance with the Commercial Mediation
Rules of the American Arbitration Association currently in effect. The mediation
shall be private, confidential, voluntary, and nonbinding. Any party may
withdraw from the mediation at any time before signing a settlement agreement
upon written notice to each other party and to the mediator. The mediator shall
be neutral and impartial. The mediator shall be disqualified as a witness,
consultant, expert, or counsel for either party with respect to the matters in
Dispute and any related matters. The Company and Employee shall pay their
respective attorneys’ fee and other costs associated with the mediation, and the
Company and Employee shall equally bear the costs and fees of the mediator. If a
Dispute cannot be resolved through mediation within ninety (90) days of being
submitted to mediation, the parties agree to submit the Dispute to arbitration.

 

(b)                                           Arbitration. Subject to
Section 9(a), all Disputes will be submitted for binding arbitration to the
American Arbitration Association on demand of either party. Such arbitration
proceeding will be conducted in Wichita, Kansas and, except as otherwise
provided in this Agreement, will be heard by one (1) arbitrator in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
then in effect. All matters relating to arbitration will be governed by the
federal Arbitration Act (9 U.S.C. §§ 1 et. seq.) and not by any state
arbitration law. The arbitrator will have the right to award or include in his
award any relief which he deems proper under the circumstances, including,
without limitation, money damages (with interest on unpaid amounts from the date
due), specific performance, injunctive relief, and of this Agreement, reasonable
attorneys’ fees and costs, provided that the arbitrator will not have the right
to amend or modify the terms of this Agreement. The award and decision of the
arbitrator will be conclusive and binding upon all parties hereto, and judgment
upon the award may be entered in any court of competent jurisdiction. Except as
specified above, the Company and Employee shall pay their respective attorneys’
fee and other costs associated with the arbitration, and the Company and
Employee shall equally bear the costs and fees of the arbitrator.

 

(c)                                            Confidentiality. Employee and the
Company agree that they will not disclose, or permit those acting on their
behalf to disclose, any aspect of the proceedings under Section 9(a) and
Section 9(b), including but not limited to the resolution or the existence or
amount of any award, to any person, firm, organization, or entity of any
character or nature, unless divulged (i) to an agency of the federal or state
government, (ii) pursuant to a court order, (iii) pursuant to a requirement of
law, (iv) pursuant to prior written consent of the Company or Employee, or
(v) pursuant to a legal proceeding to enforce a settlement agreement or
arbitration award. This provision is not intended to prohibit nor does it
prohibit Employee’s or the Company’s disclosures of the terms of any settlement
or arbitration award to their attorney(s), accountant(s), financial advisor(s),
or family members, provided that they comply with the provisions of this
paragraph.

 

(d)                                           Injunctions. Notwithstanding
anything to the contrary contained in this Section 9, the Company and Employee
shall have the right in a proper case to obtain temporary restraining orders and
temporary or preliminary injunctive relief from a court of competent
jurisdiction; provided, however, that the Company and Employee must
contemporaneously

 

7

--------------------------------------------------------------------------------


 

submit the Disputes for non-binding mediation under Section 9(a) and then for
arbitration under Section 9(b) on the merits as provided herein if such Disputes
cannot be resolved through mediation.

 

Section 10.                                    General.

 

(a)                                           Notices. All notices required or
permitted under this Agreement shall be in writing, may be made by personal
delivery or facsimile transmission, effective on the day of such delivery or
receipt of such transmission, or may be mailed by registered or certified mail,
effective two (2) days after the date of mailing, addressed as follows:

 

To the Company:

Spirit AeroSystems, Inc.

Attention: Janet S. Nicolson

3801 S.Oliver

P.O. Box 780008, Mail Code KI5-19

Wichita, KS 67278-0008

Facsimile Number: (316) 523-2823

or such other person or address as designated in writing to Employee.

 

To Employee:

SAMANTHA MARNICK

at her last known residence address or to such other address as designated by
him in writing to the Company.

 

(b)                                           Successors. Neither this Agreement
nor any right or interest therein shall be assignable or transferable (whether
by pledge, grant of a security interest, or otherwise) by Employee or Employee’s
beneficiaries or legal representatives, except by will, by the laws of descent
and distribution, or inter vivos revocable living grantor trust as Employee’s
beneficiaries. This Agreement shall be binding upon and shall inure to the
benefit of the Company, its successors and assigns, and Employee and shall be
enforceable by them and Employee’s heirs, legatees, legal personal
representatives. If Employee dies during the term of this Agreement, the
obligation to pay salary and provide benefits shall immediately cease; and,
absent actual notice of any probate proceeding, the Company shall pay any
compensation due for the period preceding Employee’s death to the following
person(s) in order of preference: (i) spouse of Employee; (ii) children of
Employee eighteen years of age and over, in equal shares; (iii) father, mother,
sisters, and brothers, in equal shares; or (d) the person to whom funeral
expenses are due. Upon payment of such sum, the Company shall be relieved of all
further obligations hereunder.

 

(c)                                            Waiver, Modification, and
Interpretation. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in a
writing signed by Employee and an appropriate officer of the Company empowered
to sign the same by the Board of Directors of the Company. No waiver by either
party at any time of any breach by the party of, or compliance with, any
condition or provision of this Agreement to be performed by the other party
shall be deemed a waiver of similar or dissimilar provisions or

 

8

--------------------------------------------------------------------------------


 

conditions at the same time or at any prior to subsequent time. The validity,
inteipretation, construction, and performance of this Agreement shall be
governed by the laws of the State of Kansas; provided, however, that the
corporate law of the state of incorporation of the Company’s parent shall govern
issues related to the issuance of shares of its Common Stock. Except as provided
in Section 9, any action brought to enforce or interpret this Agreement shall be
maintained exclusively in the state and federal courts located in Wichita,
Kansas.

 

(d)                                           Interpretation. The headings
contained herein are for reference purposes only and shall not in any way affect
the meaning or interpretation of any provision of this Agreement. No provision
of this Agreement shall be interpreted for or against any party hereto on the
basis that such party was the draftsman of such provision; and no presumption or
burden of proof shall arise disfavoring or favoring any party by virtue of the
authorship of any of the provisions of this Agreement.

 

(e)                                            Counterparts. The Company and
Employee may execute this Agreement in any number of counterparts, each of which
shall be deemed to be an original but all of which shall constitute but one
instrument. In proving this Agreement, it shall not be necessary to produce or
account for more than one such counterpart.

 

(f)                                             Invalidity of Provisions. If a
court of competent jurisdiction shall declare that any provision of this
Agreement is invalid, illegal, or unenforceable in any respect, and if the
rights and obligations of the Parties to this Agreement will not be materially
and adversely affected thereby, in lieu of such illegal, invalid, or
unenforceable provision the court may add as a part of this Agreement a legal,
valid, and enforceable provision as similar in terms to such illegal, invalid,
or unenforceable provision as is possible. If such court cannot so substitute or
declines to so substitute for such invalid, illegal, or unenforceable provision,
(i) such provision will be fully severable; (ii) this Agreement will be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof; and (iii) the remaining provisions of this
Agreement will remain in full force and effect and not be affected by the
illegal, invalid, or unenforceable provision or by its severance herefrom. The
covenants contained in this Agreement shall each be construed to be a separate
agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action of Employee against the Company,
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of any of said covenants.

 

(g)                                            Entire Agreement. This Agreement
(together with the documents expressly referenced herein) constitutes the entire
agreement between the parties, supersedes in all respects any prior agreement
between the Company and Employee and may not be changed except by a writing duly
executed and delivered by the Company and Employee in the same manner as this
Agreement.

 

[continues on next page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first written above.

 

 

SPIRIT AEROSYSTEMS, INC.

 

 

 

 

 

By:

/s/ Janet S. Nicolson

 

Name: Janet S. Nicolson

 

Title: Sr. Vice President Human Resources

 

 

 

“Company”

 

 

 

/s/ Samantha Marnick

 

Samantha Marnick

 

 

 

“Employee”

 

10

--------------------------------------------------------------------------------

 


 

P.O. Box 780008

+

Wichita Ks 67278-0008

 

[g97211kti001.jpg]

 

May 3rd, 2013

 

Dear Sam,

 

I would like to take this opportunity to thank and recognize you for your
performance contributions, effort and results, which have made a positive impact
within the Spirit team.

 

Effective May 3rd, 2013, your Executive Compensation will be adjusted as noted
below:

 

Current Base Salary:

 

$

300,000

 

New Base Salary:

 

$

330,000

 

 

 

 

 

Current Short-Term Incentive Plan (STIP):

 

100

%

New Short-Term Incentive Plan (STIP):

 

120

%

 

 

 

 

Current Long-Term Incentive Plan (LTIP):

 

120

%

New Long-Term Incentive Plan (LTIP):

 

150

%

 

 

 

 

Current Total Direct Compensation (TDC):

 

$

960,000

 

Your new Total Direct Compensation (TDC):

 

$

1,221,000

 

 

In addition, we would like to award you with an immediate LTIP grant based on
150% of your new annual base salary. The number of shares will be granted to you
under the LTIP and will be calculated on May 7th, 2013 (the third trading day
after the quarterly analyst call). For purposes of the vesting schedule below,
the “Effective Grant Date” will be aligned with the May 7, 2013 grants.

 

Years of service

 

After Effective Grant Date

 

Interest in Shares

 

Less than 2

 

0

%

2 but less than 3

 

33

%

3 but less than 4

 

66

%

4 or more

 

100

%

 

As you know, Spirit’s primary focus in 2013 is about execution, increasing
productivity while reducing cost, and engaging the team. We must all perform
with excellence in everything we do, which will drive value to our stakeholders.

 

Once again, thank you and congratulations. I look forward to strong performance
and achieving our goals in 2013 and beyond.

 

Sincerely,

 

 

Larry Lawson,

President and Chief Executive Officer

 

--------------------------------------------------------------------------------

 